Citation Nr: 1502560	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma. 

2.  Entitlement to service connection for chest scar secondary to chemotherapy for non-Hodgkin's lymphoma.

3.  Entitlement to service connection for heart damage secondary to treatment for non-Hodgkin's lymphoma. 

4.  Entitlement to service connection for right femoral artery damage due to stent placement secondary to non-Hodgkin's lymphoma. 

5.  Entitlement to service connection for lung damage secondary to treatment for non-Hodgkin's lymphoma. 

6.  Entitlement to service connection for esophageal damage secondary to treatment for non-Hodgkin's lymphoma. 

7.  Entitlement to service connection for infertility secondary to treatment for non-Hodgkin's lymphoma. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression. 

9.  Entitlement to service connection for right and left foot bunionectomy. 

10.  Entitlement to service connection for fibromyalgia. 

11.  Entitlement to service connection for a left hip disorder, claimed as secondary to a biopsy procedure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1982 to July 1988 with additional service in the Air Force Reserve from July 1990 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

The Board notes that, in addition to the issues listed on the title page of this decision, the Veteran also perfected an appeal as to the issue of entitlement to service connection for a right hip disorder from the August 2009 rating decision.  However, in a January 2014 rating decision, service connection for right hip strain was granted.  Therefore, as such was a full grant of the benefit sought on appeal with respect to such issue, it is no longer before the Board.

The Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2014.  A transcript of the hearing is associated with the claims file.  At such time, she submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.       

During the August 2014 Board hearing, the Veteran raised the issue of reopening a claim for service connection for acne rosacea and entitlement to service connection for sleep apnea, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of service connection for femoral artery damage, fibromyalgia, a left hip disorder, and right and left bunionectomies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, non-Hodgkin's lymphoma (NHL) manifested during her frequent intermittent periods of Air Force Reserve active duty in operational support in 2000-2001.  

2.  Chest scars at the site of the NHL tumor excision and placement of a chemotherapy port were caused by treatment for service-connected NHL. 

3.  Residuals of heart, lung, and esophageal damage were caused by radiation therapy for service-connected NHL. 

4.  Infertility first manifested in 2000 but was aggravated beyond the normal progression by chemotherapy for service-connected NHL. 

5.  An acquired psychiatric disorder, diagnosed as bipolar disorder and major depressive disorder, was aggravated beyond the normal progression by diagnosis and treatment for service-connected NHL.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma (NHL) are met. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

2.  The criteria for service connection for chest scars at the site of tumor excision and chemotherapy port placement secondary to service-connected NHL are met. 
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014).

3.   The criteria for service connection for residuals heart damage, diagnosed as left anterior descending artery occlusion, secondary to service-connected NHL are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for residuals of lung damage, diagnosed as lung fibrosis, secondary to service-connected NHL are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for residuals of esophageal damage resulting in chronic dysphagia as secondary to service-connected NHL are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for infertility secondary to service-connected NHL are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.310 (2014).

7.  The criteria for service connection for bipolar disorder and major depressive disorder secondary to service-connected NHL are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for residuals of non-Hodgkin's lymphoma, and chest scars, heart damage, lung damage, esophageal damage, infertility, and an acquired psychiatric disorder as secondary to non-Hodgkin's lymphoma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations for these issues.

The Veteran served as a U.S. Air Force civil engineer and retired from the Air Force Reserve at the rank of Lieutenant Colonel.  She contended in a June 2010 notice of disagreement, a February 2012 substantive appeal, many written statements, and during the August 2014 Board hearing that her non-Hodgkin's lymphoma (NHL) manifested during an extended period of intermittent active duty and that she continued to require periodic monitoring for recurrence.  She contended that she also incurred chest scars as well as heart, lung, femoral artery, and esophageal damage, and infertility secondary to coronary artery surgery and radiation and chemotherapy for the cancer.  She further contended that her current acquired psychiatric disorder was caused or aggravated by the cancer diagnosis and treatment.  

The term "active military, naval, or air service" includes: (1) active duty (AD); (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim based on aggravation of a non-service-connected disability by a service-connected one requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service personnel records showed that the Veteran received a commission and served on full time active duty from July 1982 to July 1988.  The Veteran entered service in the Air Force Reserve in July 1990 and served as an Individual Mobilization Augmentee with assignments to an active duty unit rather than in a specific Reserve unit.  A Reserve service credit summary showed that the Veteran accomplished between 13 to 39 days of AD or ADT in twelve month periods from July 1990 to July 1999 and 8 to 12 days of AD or ADT in twelve month periods from July 2001 to July 2004.  Records of credit from 2004 to retirement in 2010 are not in the file.  

However, from January 2000 to July 2001, the Veteran was credited with 202 days of AD or ADT.  The Veteran submitted numerous copies of individual Air Force Forms 938, Request and Authorization for Active Duty for Training/Active Duty, for this period of time.  These records show that the Veteran was ordered to, and performed, intermittent Active Duty in Operational Support (ADOS), a subcategory of active duty.  See Guidelines for RC Duty, DoD Instruction 1215.06 (Mar. 11, 2014), Enclosure 3, para.1.  Typically, the Veteran reported to a regular Air Force base or command for three to five days during a work week. The nature of the active duty was to provide civil engineering support, consistent with her military professional occupation.   

The RO received the Veteran's claims for service connection in September 2008.

Non-Hodgkin's Lymphoma (NHL)

During the August 2014 Board hearing, the Veteran reported that she began to experience progressive fatigue and intermittent bone pain in late 2000 and early 2001.  Later in this period of time, she experienced chest discomfort and difficulty sleeping and developed a painful left subclavical mass.   Initially, military clinicians diagnosed possible fibromyalgia but also attributed the symptoms to recurrent respiratory infections.  However, in a July 2001 summary, the Veteran's private oncologist confirmed the onset of symptoms and, after considerable investigation and biopsy, diagnosed Stage III primary mediastinal B cell lymphoma (NHL).  In July 2001, she underwent surgery to excise the tumor at a U.S. Air Force medical facility.  The Veteran received an implanted port and underwent radiation and chemotherapy in the months following the surgery.  

Subsequent positron-emission tomography (PET) scans initially at three month intervals and later at six month and yearly intervals showed no recurrence of the tumor.  In 2005, the Veteran was evaluated for continued military service and was found fit for duty with limitations because of ongoing depression and the need for oncological follow-up.  In November 2011, the Veteran's attending oncologist noted that the Veteran had passed ten years with no clinical evidence of disease and met the criteria for cure.  However, the oncologist advised continued follow-up but no additional imaging studies unless symptoms developed.  

In October 2008, a VA physician noted a review of the claims file, to include the diagnosis of NHL in June 2001 and subsequent radiation and chemotherapy with no recurrence of the disease.  In a June 2009 opinion, the physician again noted that the NHL had its onset in June 2001 while on active duty.  In a May 2010 letter, the Veteran's military primary care physician noted that he had been treating the Veteran since May 2007 for many medical issues and noted a review of her medical history from unspecified sources.  He concluded that the NHL was "directly related to her military service on active duty."  All opinions were brief, conclusory, and without rationale or an understanding of the VA criteria for service connection arising from Reserve service.  

In a December 2011 statement of the case, the RO referred to an opinion obtained from a VA physician dated November 7, 2011.  The Board is unable to locate this report in the electronic claims file.  However, the RO summarized the opinion that it would be pure speculation for any medical professional to assert they could specifically state the exact day the NHL developed and that based on the medical presentation of fatigue as a hallmark sign of NHL, the onset was in late 2000.  

Resolving all doubt in favor of the Veteran, the Board finds that service connection for the residuals of non-Hodgkin's lymphoma is warranted.  Regarding the requirement for a current disability to exist during or slightly prior to the receipt of claim in September 2008, the Board acknowledges that the Veteran has been cancer free since the completion of therapy in 2002.  In fact, the Veteran was permitted to continue military service with only the limitation for follow-up evaluations.  Nevertheless, the Veteran is at risk for recurrence as demonstrated by the need for these follow up assessments and she experiences multiple residual physical and mental health consequences which are further addressed as secondary disabilities below.  

Regarding the onset of the disease, the record clearly shows that the Veteran sought treatment for fatigue starting in late 2000 and early 2001 and that these symptoms became more severe, which ultimately resulted in the diagnosis of NHL in June 2001.  The VA physician in October 2008 and June 2009 and the military physician in June 2010 noted that the diagnosis was while on active duty or that the disease was "directly related to military service" without rationale or discussion of the VA regulations regarding AD and ADT.  The Board places greater weight on the RO's citation to another VA physician in November 2011 who responded directly to the question of an exact date of onset but found that establishing that date was not medically possible but that the onset was in late 2000.  In view of the pattern and number of days (202) of active duty service from January 2000 to July 2001, and resolving all doubt in the Veteran's favor, the Board will find that it is at least as likely as not that the onset of this slowly developing disease was during active duty.  This determination is unique to this period of service and does not extend to other periods of the Veteran's Reserve service when there were significantly fewer and irregularly spaced days of AD or ADT. 

Disabilities Secondary to NHL

Chest Scar

Records of surgery and chemotherapy in July 2001 document the excision of the tumor and placement of a port for intravenous treatment.  In April 2003, the Veteran sought treatment at a military clinic for a hypertrophic scar to the left chest.  In June 2003, the Veteran underwent laser treatment, and in September 2003, a clinician noted that the scar was fading.  Although the clinicians did not clearly indicate the size of the scar or any functional impairment, the laser treatment covered an area nine centimeters by five millimeters.  In October 2008 and June 2009, a VA physician noted that the Veteran had an asymptomatic scar of the left upper chest at the point of placement of the port.  The physician noted that the scar occupied an area of four by two centimeters and was non-tender and well-healed.  In a May 2010 letter, the Veteran's military primary care physician also noted that the chest scar was caused by the installation of the chemotherapy port.  During the August 2014 Board hearing, the Veteran described a chest scar from a biopsy and surgery as "big, burly," and another scar at the place of the port.  Therefore, as the Veteran incurred a chest scar as the result of her treatment for now-service-connected NHL, secondary service connection for such scar is warranted.

Heart Damage

In April 2004, the Veteran sought treatment for chest pain and underwent a cardiac catheterization at a private hospital that showed subtotal occlusion of the proximal left anterior descending artery (LAD).  Three stents were inserted.  The cardiologist noted a reduced left ventricle function of 54 percent but did not identify the cause.  In a March 2006 letter, the Veteran's cardiologist noted that the stent placements had good results with no signs of coronary artery disease, myocardial infarctions or damage and no ischemia noted on treadmill tests.  The physician noted that the Veteran had no restrictions on daily function.  In an electronic message the Air Force Physical Evaluation Board in March 2006, the Veteran noted that the diagnosis of coronary artery disease was in error and that her disability was limited to damage to the left LAD artery and stent placement.  The Veteran was retained on Reserve service with no limitations related to cardiovascular function.  

A stress test in August 2009 showed no significant ischemia but an echocardiogram showed left ventricle ejection fraction of 40 to 50 percent.  The cardiologist diagnosed mild left ventricular hypertrophy.  In a March 2010 follow-up report, the cardiologist noted the history of the insertion of the stents, that the other coronary arteries were clean, and that the occlusion of the LAD was actually caused by radiation therapy.  The physician did not comment on the cause for the reduced ventricular function.  The Veteran reported chest pain during a recent stressful event but that the pain had resolved.  An echocardiogram in December 2011 showed left ventricle ejection fraction of 49 percent.  

A VA physician in October 2008 and June 2009 and a military primary care physician both confirmed that the occlusion of the left LAD artery was the result of radiation therapy for service-connected NHL.  Therefore, as there is competent and credible medical evidence of reduced cardiac function during the appeal period and LAD occlusion caused by radiation treatment for service-connected NHL, service connection for such disability caused by damage to the left LAD artery and stent insertion is warranted.  

Lung Damage 

Following the courses of radiation therapy, the Veteran underwent imaging studies of the chest to check for cancer recurrence.  A February 2002 computed tomography scan of the chest showed bilateral paramediastinal lung opacities that the evaluator noted probably represent a reaction to radiation therapy.  Similar findings were noted by the Veteran's attending oncologist in March 2002 and by the evaluator of a scan in September 2003.  In 2005, the lay and medical assessments for continuation of the Veteran's Reserve service were silent for any pulmonary symptoms or dysfunction.  

During the period of time covered by this appeal, the Veteran underwent pulmonary function testing.  In October 2008, the testing showed minimal obstructive airway disease, but an April 2009 test was normal with no obstructive pulmonary impairment. 

In October 2008, a VA physician noted a review of the claims folder and the Veteran's report of shortness of breath and coughing on exertion without any specific ongoing therapy.  In June 2009, the same physician concurred in the finding that the Veteran's lung fibrosis was caused by the radiation therapy.  In June 2010, the military primary care physician also found that the pulmonary damage was caused by radiation therapy.  None of the physicians made findings regarding the Veteran's current pulmonary function. 

In a March 2012 statement, the Veteran noted that she experienced trouble breathing since the radiation treatment and used an inhaler and a continuous positive airway pressure device with oxygen when sleeping.  During the August 2014 Board hearing, the Veteran testified that she recently was evaluated by a pulmonologist and a lung function test was on the low end of normal.  She stated that she did not exercise often but used an inhaler when she did.  

The Board finds that service connection for lung fibrosis is warranted as secondary to radiation therapy for service-connected NHL. There is competent and credible evidence that the Veteran incurred lung abnormalities as a result of treatment for a service connected disease.   Although testing during the period of the appeal showed minimal or no pulmonary dysfunction, the Veteran credibly reported current symptoms of shortness of breath on exertion.     

Esophageal Damage

In August 1993, the Veteran underwent an upper gastrointestinal test series at a military clinic.  The test evaluator noted that the Veteran had no symptoms, but the testing showed mild minimal gastroesophageal reflux.  The attending physician noted that the Veteran did not appear for a clinical examination.

In a July 2001 comprehensive summary of treatment for cancer, the attending physician noted that the Veteran denied any history of gastroesophageal reflux or peptic ulcer disease.  The Veteran underwent a course of radiation treatment in December 2001 and January 2002.  She reported that post-treatment imaging studies showed fibrosis of the esophagus, but the Board has been unable to locate the records of that study in the voluminous file.  

Nevertheless, a VA physician in October 2008 and June 2009 and the military primary care physician in May 2010 noted a review of the records, did not cite a particular study or clinical examination, but confirmed that the Veteran sustained radiation-induced esophageal damage resulting in chronic dysphagia.  

In June 2010, the Veteran underwent an esophagogastroduodenoscopy.  The evaluator noted minimal to no gastroesophageal changes and a normal duodenum but moderately severe gastritis in the antrum and body of the stomach.  Outpatient treatment records from 2004 through 2012 are silent for any treatment for upper digestive tract symptoms.  However, during the August 2014 Board hearing, the Veteran testified that she experienced difficulty swallowing, dysphagia, and reflux and managed the symptoms with a prescription medication.  

The Board finds that service connection for esophageal damage resulting in chronic dysphagia secondary to service-connected NHL is warranted.  While the Board was not able to locate a clinical record or imaging study report in the file that showed a diagnosis of esophageal fibrosis, the Veteran is competent and credible to report that she was told by clinicians of the diagnosis.  Moreover, the Board finds that her statements and the record review and findings of the two physicians are sufficient to establish that she did sustain some damage to the esophagus during radiation therapy.  This is also consistent with the cardiac and lung damage caused by radiation in the same physical area.  Regarding the existence of a current digestive disability during the period covered by this appeal, the Board finds that the Veteran's lay statements regarding her current symptoms are credible.   Therefore, service connection for esophageal damage resulting in chronic dysphagia is warranted.  

Infertility

Infertility is defined as diminished or absent capacity to produce offspring but not a complete inability as does sterility.  Dorland's Illustrated Medical Dictionary, 929 (30th Ed. 2003).  

In April 2000, prior to the onset of symptoms and diagnosis of NHL, the Veteran sought treatment for infertility at a military clinic.  A physician noted the Veteran's report of a prior successful pregnancy but an inability to conceive again after three years without the use of contraception.  The physician noted the Veteran's report of a previous workup at another clinic and was told that she had a hydrosalpinx, her husband had poor sperm function, and she had a uterine abnormality.  The physician diagnosed secondary infertility and recommended intrauterine insemination or in vitro fertilization.  

Post-NHL radiation and chemotherapy clinical records and imaging studies are silent for any gynecological abnormalities.  There are no records suggesting that the Veteran pursued the recommendations of the physician in April 2000.  However, the VA physician in October 2008 and June 2009 noted a review of the history, referred to the previous workup, and noted the Veteran's report that her oncologist told her that the chemotherapy aggravated her infertility.  The physician noted that it was not possible to establish a baseline level of infertility but that it was at least as likely as not that the disorder was aggravated by the chemotherapy for NHL.  In May 2010, the military primary care physician simply noted that infertility was "directly related to chemotherapy" without acknowledgement of the previous diagnosis. 

Resolving all doubt in favor of the Veteran, the Board finds that service connection for infertility is warranted because there is competent and credible medical evidence that the course of chemotherapy for the treatment of service-connected NHL aggravated non-service-connected infertility beyond the normal progression of the disorder.  Although the VA physician in 2008 was not able to establish a baseline, the records show that the baseline level of disability that existed prior to the chemotherapy was that the Veteran could conceive using certain advanced procedures, that there was some level of aggravation caused by the chemotherapy, and that the Veteran had not become pregnant during the period of the appeal.  Therefore, there is a current disability that was aggravated by a service-connected disease.  

Acquired Psychiatric Disorder

Service treatment records for service from 1982 to 1988 are silent for any mental health symptoms or diagnoses.  

In April 2003, the Veteran sought treatment at a military clinic and requested an adjustment of medication for depression that preceded the NHL diagnosis.  A psychiatrist diagnosed mild depression, prescribed a different medication, and recommended counseling.  In a July 2003 declaration, the Veteran noted that she was no longer taking medication for depression, but in follow-up appointments in October 2003 and November 2003, the psychiatrist diagnosed major depressive disorder, single episode, and continued the medication without comment on the history or causes of the disorder.  

In July 2005, the Air Force placed the Veteran on limitation of assignment in part because of depression, but in October 2005, a psychiatrist noted that the major depression was in partial remission, citing chronic medical, family, and occupational factors as causes for the disorder.  

In July 2009, a VA psychologist noted a review of the claims file and the Veteran's report that after undergoing cancer treatment in 2002 she began to display irritable behavior and a lack of self-control.  She reported that she had been using medication for the past 7 years.  She acknowledged that she first experienced symptoms of depression while in college while under pressure for good grades and that the symptoms became more severe because of family and her own medical problems.  She reported unusual sleeping patterns, lack of motivation, and social isolation.  The psychologist diagnosed bipolar II disorder that started in college and was exacerbated by work, family, and medical problems.  One month later, the Veteran's attending military psychiatrist noted the same history and symptoms, commented that the Veteran had a complex disorder, and diagnosed depressive disorder with suggestive bipolar inclinations, attention deficit hyperactivity disorder, and cognitive impairment caused by medical stress and possibly associated with chemotherapy.  

In May 2010, the Veteran's military primary care physician noted simply that the bipolar disorder and depression were directly related to active duty in the Reserve without explanation.  

During the August 2014 Board hearing, the Veteran testified that she did experience mental health symptoms starting in college but that they became more severe following the cancer diagnosis and treatment.

The Board finds that service connection for an acquired psychiatric disorder, diagnosed as major depression and bipolar disorder, is warranted.  There is credible medical evidence of the existence of the disability during the period covered by this appeal and credible medical and lay evidence of an onset or at least aggravation of the disability by service-connected NHL and the associated courses of treatment.  As the only evidence of record relevant to the nature and degree of depression prior to 2001 is the Veteran's lay description of her symptoms in college, there is no medical basis to establish a measurable baseline level.  Even so, the Board finds that the Veteran's service-connected NHL and the associated courses of treatment aggravated such psychiatric disorder and, therefore, service connection is warranted.


ORDER

Service connection for non-Hodgkin's lymphoma is granted. 

Service connection for chest scar is granted.

Service connection for heart damage, diagnosed as left anterior descending artery occlusion, is granted. 

Service connection for lung damage, diagnosed as lung fibrosis, is granted. 

Service connection for esophageal damage resulting in chronic dysphagia is granted. 

Service connection for infertility is granted. 

Service connection for bipolar disorder and depression is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

Femoral Artery Damage

In August 2008, the Veteran's private cardiologist noted that the Veteran had a history of undergoing several transfemoral angiograms as follow-up to radiation damage of the coronary arteries.  The cardiologist noted that during a recent procedure to investigate chest pain and placement of the stents, the Veteran sustained an episode of bleeding, a very large hematoma of the right leg, and a pseudoaneurysm.  The bleeding was stopped with ultrasound compression.  Later the same month after completing a cross country automobile trip, the Veteran underwent an arterial duplex study that showed no evidence of pseudoaneurysm recurrence and normal arterial flow following the successful compression therapy.  A vascular surgeon noted that her upper thigh was warm and red but found that the symptoms were normal for a restoration from a hematoma with no indications of infection.  

In October 2008, a VA physician noted only that the Veteran reported residual pain and swelling in the area but that she had not received additional therapy.  In June 2009 the physician found that femoral artery damage was related to service-connected NHL and secondary coronary artery damage.  In May 2010, the military primary care physician also noted only that the femoral artery damage was incurred because of coronary vessel radiation damage.  During the August 2014 Board hearing, the Veteran testified regarding the aneurysm episode in 2008 but did not report current symptoms. 

Although there is competent and credible evidence of a right femoral artery bleed, hematoma, and aneurysm in August 2008 caused by treatment for service-connected heart damage, there is evidence that the aneurysm was corrected and resolved prior to the period covered by this appeal.  During the appeal, two physicians commented on the relationship of the event to NHL treatment, but there is insufficient lay or medical evidence to demonstrate that the Veteran experiences a residual disability now or experienced it at any time during the period of the appeal.  Therefore, a VA examination is necessary to determine whether there is a current disability.    

Fibromyalgia

In March 2001, the Veteran sought treatment for unspecified arthralgias and myalgias that were diagnosed as symptoms of viral syndrome.  In June 2001, the Veteran sought treatment at a military clinic for a recent history of joint and muscle aches and general fatigue.  The attending clinician noted no joint swelling or redness of the joints but did note a small, tender lymph node mass.  The clinician diagnosed possible fibromyalgia and prescribed medication but also ordered testing to investigate the lymph node that was later diagnosed as NHL. 
 
During the August 2014 Board hearing, the Veteran testified that fibromyalgia was a proposed diagnosis for her symptoms of joint pain and weakness in early 2001 prior to the cancer diagnosis.  The Veteran testified that she continued to experience these symptoms to the present and received care from a neurologist that included unspecified joint injections.  The record does not substantiate or rule out a current diagnosis of fibromyalgia as a disorder separate from the NHL or as a residual of radiation and chemotherapy.  Therefore, a VA examination is necessary to determine whether the Veteran has fibromyalgia now or had it as a separate disability at any time during the period of this appeal.  

Right and Left Bunionectomies

Service treatment records for active duty from 1982 to 1988 are silent for any symptoms, diagnoses, or treatment for bilateral bunions.  Records of Reserve active duty prior to 2000, and 2002 and later show intermittent periods of duty from a few days to one month with totals of zero to a high of 39 in any particular year.  

In October 1997, the Veteran sought treatment at a military clinic for left foot pain and in December 1998 underwent a left bunionectomy.  During an October 2008 VA examination, the examiner noted the Veteran's report of left foot pain since 1994 during active military service.  Following the surgery, the Veteran reported that she continued to experience left toe pain and was unable to jump but could stand and walk normally.  

In November 2008, the Veteran sought treatment for right foot pain that she had experienced for the past five years.  In April 2009, the Veteran underwent a right bunionectomy.  None of the medical records address the cause for the disorders.  In June 2009, the VA physician noted the surgery on the right and that the disorder also had its origin while on active service in 1994.  In May 2010, the military primary care physician noted that the bilateral bunions were directly related to the Veteran's Reserve active duty without explanation.  

During the August 2014 Board hearing, the Veteran testified that damage to her feet first manifested on active duty in the 1980s and contended that her bilateral bunions were caused by wearing high-heeled shoes during periods of duty in the Pentagon in the early 1990s and by wearing poorly fitted boots on field assignments.  The Veteran acknowledged that she often used the high-heels only for ceremonies and that the deformation and discomfort developed over time.   

There is medical evidence of symptoms of bilateral foot discomfort and bilateral bunionectomies and credible lay evidence that foot wear on short period of active duty caused the disorders.  However, the two medical opinions of record refer to active duty without noting a clear understanding that the active duty periods of time in question were relatively short and much less frequent than those in 2000 and 2001.  Therefore, a VA examination is necessary to determine whether the Veteran has now or had during the period of the appeal residual disabilities of either foot and an opinion on the cause or aggravation of the disabilities by the use of certain footwear during these short, intermittent periods of active duty. 

Left Hip Disorder

Service treatment records for active duty in 1982 to 1988 are silent for any symptoms, diagnoses, or treatment for the left hip.  The records do show treatment for right hip strain in 1988 for which the Veteran has been granted service connection. 

The Veteran contended, and the records of care for NHL, include evidence that the Veteran underwent bone marrow biopsies obtained from the hip area, although it is not clear whether the site was pelvic bone or hip joints.  

In October 2008, a VA physician noted the Veteran's contention that her hip pain was not the result of bone biopsies but rather that it manifested while on active duty in 2004 without trauma.  In June 2009, the physician again noted that the hip discomfort manifested in 2004, and, in May 2010, the military primary care physician also noted that the hip pain was directly related to Reserve active duty.  In January 2011, a private physician noted the Veteran's report of unspecified hip pain with no gait disturbance. 

During the August 2014 Board hearing, the Veteran testified that she first experienced hip pain during active duty in the 1980s as a result of marching, running, engineering field work, and athletics.

There is medical evidence of hip area biopsies associated with treatment for service-connected NHL and lay evidence of physical activities on active duty and short, intermittent periods of Reserve active duty.   However, the two medical opinions of record refer to active duty without noting a clear understanding that the active duty periods of time in question were relatively short and much less frequent than those in 2000 and 2001.  Therefore, a VA examination is necessary to determine whether the Veteran has now or had during the period of the appeal a current disability of the left hip and whether any disability was caused or aggravated by the hip biopsies or by exertion during the short periods of active duty.  

All Claims

Documentation in the record suggests that the Veteran may have applied for disability benefits from the Social Security Administration (SSA).  Specifically, there appear to be requests for records from SSA, which suggests that SSA is developing her claim for benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the file contains evidence of ongoing VA medical care through September 2013 and that any additional records of care to the present may be relevant to the remaining disabilities on appeal.  Accordingly, the AOJ should request VA medical records pertaining to the Veteran that are dated from September 2013 to the present.  Furthermore, it is clear that the Veteran also seeks non-VA care for her claimed disorders.  Therefore, while on remand, the Veteran should be given an opportunity to identify any additional non-VA records relevant to the claims on appeal that have not been previously obtained.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained including records of care at VA facilities dated from September 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any residuals of an August 2008 right femoral artery aneurysm.  The electronic record, to include this Remand, must be made available for review by the examiner.   Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion on the following inquiries:

(A)  Identify all currently diagnosed right leg vascular disorders, or disorders that may have been present but resolved from September 2008 to the present.

(B)  For each currently diagnosed right leg disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is related to the August 2008 aneurysm associated with cardiac catheterization, or is caused or aggravated by her NHL and/or treatment for such cancer.  

The examiner must consider the Veteran's lay statements of her history, service treatment records, private records of surgery and post-surgery treatment including the October 2008, June 2009, and May 2010 opinions by a VA and military physician.   

A complete rationale for any opinion expressed must be provided.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any right and left foot disorders, a left hip disorder, and fibromyalgia that is separate from residuals of non-Hodgkin's lymphoma. The electronic record, to include this Remand, must be made available for review by the examiner.   Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion on the following inquiries:

(A)  Identify all currently diagnosed right and left foot disorders, left hip disorder, and/or fibromyalgia that have been present at any time from September 2008.

(B)  For each currently diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is related to the Veteran's continuous active military service from 1982 to 1988, intermittent Reserve active duty from 1990 to 2010, or a persistent residual of NHL or radiation, chemotherapy, or biopsies for that disease.  

The examiner must consider the Veteran's lay statements of her history, service treatment records, private records of surgery and post-surgery treatment, and the October 2008, June 2009, and May 2010 opinion by a VA and military physician.   

A complete rationale for any opinion expressed must be provided.

4.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


